Title: To James Madison from John M. Forbes, 28 December 1801
From: Forbes, John M.
To: Madison, James


					
						Sir,
						New York 28th. Decr. 1801.
					
					I have now the pleasure to announce to you the accomplishment of that which I always 

Confidently expected—having obtained the Consent of every Creditor, without an exception, to my 

discharge under the Bankrupt Law of the United States.
					This Circumstance (without a Precedent in this City) while it Consoles me under my Past 

misfortunes, assures me that the friendly aid of a numerous and respectable Class of Merchants will not 

be wanting in any new operations in which I may engage.  I am now ready to begin the world again, and 

shall immediately repair to any Situation, among those which I have named, which the benignity of 

Government may assign to me.  A severe indisposition Confines me to the house and renders it 

impossible for me to urge my Pretensions in person.  I have however, the most Perfect reliance, on the 

friendly assurances which you had the goodness, Sir, to make, that in Proper time I should be presented 

to the notice of The President and hope that my absence will not operate an oblivion of my Solicitations.  

Should my attendance at Washington be necessary Previous to my departure for Europe, I hope my 

health will permit it in a few weeks and Am, most respectfully, Sir, Your obliged and obedient Servant,
					
						John M. Forbes
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
